Supplement dated November 27, 2012 to the Prospectus for Principal Variable Contracts Funds, Inc. dated April 30, 2012 (as supplemented on June 15, 2012, September 14, 2012 and November 13, 2012) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Account SUMMARIES International Emerging Markets Account On or about December 6, 2012, under the Sub-Advisor(s) and Portfolio Manager(s) heading, add the following: · Mohammed Zaidi (since 2012), Portfolio Manager MANAGEMENT OF THE FUNDS The Sub-Advisors On or about December 6, 2012, under the Principal
